DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2015/0060608 A1).
Referring to Claim 1: Carlson discloses a system for protecting work trains, the system comprising: 
a plurality of ultra-wideband (UWB) wayside beacons (20) disposed along a track (3, 4) (Fig. 2), each of the plurality of UWB beacons configured to broadcast a unique beacon identification number (Para. [0054]); 
a onboard UWB control system (10) disposed on a work train (5), the onboard UWB control system having a processing system in communication with radio-frequency (RF) communication device and an onboard UWB beacon (200), wherein the onboard UWB beacon is configured to receive the unique beacon identification number from at least one of the plurality of UWB wayside beacons (Para. [0061]) (Fig. 4), and 
wherein the processing system is configured to determine a position of the work train on the track based upon known locations of the at least one of the plurality of UWB wayside beacons (Para. [0086]).

Referring to Claim 2: Carlson discloses a system, wherein the processing system is further configured to transmit, via the RF communications device, the position of the work train on the track to a zone controller (30, 40) (Fig. 1) (Para. [0051]-[0053]).

Referring to Claim 3: Carlson discloses a system, wherein the processing system is further configured to receive, via the RF communications device, a movement authority limit from the zone controller (30, 40) (Para. [0058]-[0060]) (Fig. 3).
	Carlson’s signal control point 40 with colored lights may be broadly interpreted as communicating a movement authority limit through communication link 35 (Para. [0060]).

Referring to Claim 4: Carlson discloses a system, wherein the onboard UWB control system (10,1000) is a portable device that is not affixed to the work train (Para. [0152]) (Fig. 9).

Referring to Claim 5: Carlson discloses a system, wherein the onboard UWB control system (10) is affixed to the work train (5) and is in communication with a braking system (100, 130) of the work train (Figs. 4 and 5) (Para. [0065] and [0076]).

Referring to Claim 6: Carlson discloses a system, further comprising a wayside vital track vacancy detection system (50) in communication with a zone controller (30, 40), wherein the zone controller tracks a presence of a work train based on the track vacancy detection system (Fig. 4) (Para. [0052] and [0084]).

Referring to Claim 7: Carlson discloses a system, wherein the processing system is configured to obtain the known locations of the at least one of the plurality of UWB wayside beacons (20) from a database stored on the onboard UWB control system (10) (Para. [0085]).

Regarding the instant claimed steps of method claims 8-13, note that the operation of the prior structure of claims 1, 7, 3, 5, 4 and 2, respectively, inherently requires the method steps as claimed.

Referring to Claim 14: Carlson discloses a system for protecting work trains, the system comprising: 
a plurality of ultra-wideband (UWB) wayside beacons (20) disposed along a track (3, 4) (Fig. 2), each of the plurality of UWB beacons configured to broadcast a unique beacon identification number (Para. [0054]); 
a work train (5) disposed on the track, the work train having an onboard UWB control system (10), the onboard UWB control system comprising: 
a control unit; 
a radio-frequency (RF) communication device in communication with the control unit; 
an onboard UWB beacon (200) in communication with the control unit, wherein the onboard UWB beacon is configured to receive the unique beacon identification number from one or more of the plurality of UWB wayside beacons (Para. [0061]) (Fig. 4)and wherein the control unit is configured to determine a position of the work train on the track based upon known locations of the one or more UWB wayside beacons (Para. [0086]); and 
a zone controller (30, 40) configured to track a presence of the work train on the track using a vital track vacancy detection system (50) disposed on the track (Fig. 4) (Para. [0052] and [0084]).

Referring to Claim 15: Carlson discloses a system, wherein the control unit is further configured to transmit, via the RF communications device, the position of the work train on the track to the zone controller (30, 40) (Fig. 1) (Para. [0051]-[0053]).

Referring to Claim 16: Carlson discloses a system, wherein the zone controller (30, 40) is further configured to provide a movement authority limit to the control unit (Para. [0058]-[0060]) (Fig. 3). 
	Carlson’s signal control point 40 with colored lights may be broadly interpreted as communicating a movement authority limit through communication link 35 (Para. [0060]).

Referring to Claim 17: Carlson discloses a system, wherein the onboard UWB control system (10,1000) is a portable device that is not affixed to the work train (Para. [0152]) (Fig. 9).

Referring to Claim 18: Carlson discloses a system, wherein the onboard UWB control system (10) is affixed to the work train (5) and is in communication with a braking system (100, 130) of the work train (Figs. 4 and 5) (Para. [0065] and [0076]).

Referring to Claim 19: Carlson discloses a system, wherein the control unit includes a memory having a database of known locations for each of the plurality of UWB wayside beacons (20) (Para. [0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to railway beacon systems:
US-20110006912-A1 ; US-20190300033-A1 ; US-20150060608-A1 ; US-20150329130-A1 ; US-20180362058-A1 ; US-20210237787-A1 ; US-20210016812-A1 ; US-20190263432-A1 ; US-20190337545-A1 ; US-20170282944-A1 ; US-20170245192-A1 ; US-20140214247-A1 ; US-20130166114-A1 ; US-10501102-B2 ; US-20180222505-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617